Citation Nr: 1521030	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  08-39 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to a schedular evaluation in excess of 20 percent for hallux valgus, status post osteotomy, right foot.

3.  Entitlement to a separate evaluation for a right foot scar, status post osteotomy.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs




ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which continued a 10 percent evaluation for bilateral hallux valgus, status post osteotomy, right foot, with scar.  The Board has recharacterized this issue to better reflect the Veteran's contentions and the medical evidence of record.

The Board has included the issue of whether the Veteran is entitled to a separate disability rating for a right foot scar status post osteotomy as this claim is part-and-parcel of the claim of the increased rating claim.  

The RO denied entitlement to TDIU in a May 2013 decision.  The Veteran did not appeal that determination.  However, an inferred TDIU claim under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.

The Veteran was scheduled for a hearing in July 2014, but did not appear.

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ)





FINDINGS OF FACT

1.  At no time during the appeal period has the Veteran's hallux valgus, status post osteotomy, right foot, resulted in severe malunion or nonunion of the tarsal or metatarsal bones, nor has the disorder approximated a severe foot disability.

2.  The Veteran has a superficial right foot scar status post osteotomy that has been painful since June 4, 2012.

3.  The Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation consistent with his education and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for hallux valgus, status post osteotomy, right foot, with scar, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1 - 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5280-5284 (2014).

2.  Effective June 4, 2012, the criteria for a separate 10 percent rating, but no more, for a right foot scar status post osteotomy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.118, DC 7804 (prior to October 23, 2008).

3.  The criteria for an award of TDIU have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

For increased rating claims, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that that disability has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, he was adequately informed of the information and evidence necessary to substantiate the matter decided herein, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claim, via a March 2006 letter.  This letter complies with the requirements of 38 U.S.C.A. § 5103(a) and Vazquez-Flores and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  With respect to the TDIU claim, the duty to notify was satisfied by way of a May 2012 pre-adjudication letter that informed the Veteran of his duty and VA's duty for obtaining evidence.  Thus, the Board finds that the duty to notify has been satisfied.

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate the matters decided herein.  VA has obtained private treatment records and VA treatment records.  The Veteran has submitted private treatment records and statements in support of his claims.  Treatment records from Cornerstone Physical Therapy have been destroyed.  In three separate letters dated in August 2009, January 2010, and September 2011, the RO asked the Veteran to submit a new release for Dr. S.C.  No response was received.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  See 38 C.F.R. § 3.159 (c)(2). 

In addition, the Veteran was afforded VA examinations in May 2006, October 2008, October 2011, and June 2012.  The VA examiners discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board is satisfied that the information contained in the VA examination reports and VA and private treatment records, along with the Veteran's lay testimony, is sufficient for the Board to evaluate the claims adjudicated herein.

II.  Analysis 

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2014).

Here, the Veteran's service-connected right foot disability has been evaluated as 20 percent disabling under 38 C.F.R. § 4.72, DCs 5280-5284.  Pursuant to 38 C.F.R. 
§ 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.

Under DC 5280, a single, 10 percent evaluation is authorized for severe hallux valgus, if equivalent to amputation of the great toe or if operated upon with resection of the metatarsal head.  38 C.F.R. § 4.71a, DC 5280.  This is the highest rating possible under DC 5280.

DC 5284 provides evaluations of 10, 20, and 30 percent for moderate, moderately severe, and severe injuries of the foot, respectively.  38 C.F.R. § 4.71a, DC 5284.

Descriptive words such as "slight," "moderate" and "severe" as used in the various DCs are not defined in VAs Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Foot disabilities may also be rated under DCs 5276 (acquired flat foot), 5277 (bilateral weak foot), 5278 (acquired claw foot), 5279 (metatarsalgia), 5281 (unilateral, severe, hallux rigidus), 5282 (hammer toe), and 5283 (malunion or nonunion of tarsal or metatarsal bones), when appropriate.  Under DCs 5277, 5279, 5281, and 5282, ratings of up to 10 percent are available for weak foot, metatarsalgia (Morton's disease), hallux rigidus, and hammer toes, respectively.

The schedule for rating disabilities of the skin was amended during the pendency of this appeal, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (September 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805 (2012)).  Generally, in a claim for an increased rating, the Board considers both the former and current schedular where the rating criteria are amended during the course of an appeal.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  However, the amended regulations effective October 2008 are only applicable to claims received on or after October 23, 2008, or if the Veteran requests review under the clarified criteria, which is not the case in the current claim.  See 73 Fed. Reg. 54708 (Sept. 23, 2008). Therefore, the amended regulations (effective October 2008) will not be addressed in the present decision.

Initially, the Board notes that DC 7800 is not applicable here because that criteria evaluates impairment resulting from disfigurement of the head, face, or neck (parts of the body not here at issue). 

Under DC 7801, effective prior to October 23, 2008, scars that are deep or that cause limited motion warrant a 10 percent evaluation for areas of at least 6 square inches; a 20 percent rating when they cover an area or areas at least 12 square inches, but less than 72 square inches; a 30 percent rating when they cover an area or areas at least 72 square inches, but less than 144 square inches; and a 40 percent rating for area or areas exceeding 144 square inches.  38 C.F.R. § 4.118.  A deep scar is one associated with underlying soft tissue damage.  Id., Note (2). 

Under DC 7802, scars that are superficial and do not cause limited motion warrant a maximum 10 percent rating when they cover an area of at least 144 square inches or more.  38 C.F.R. § 4.118.  Under DC 7803, scars that are superficial and unstable warrant a maximum 10 percent rating.  Id.  An unstable scar as one where there is frequent loss of covering of skin over the scar.  Id., Note (1).  Under DC 7804, scars that are superficial and painful on examination warrant a maximum 10 percent rating.  38 C.F.R. § 4.118.  A superficial scar is one not associated with underling soft tissue damage.  Id., Note (1).

DC 7805 provides for scars to be rated on limitation of function of the affected part. 38 C.F.R. § 4.118.

Evidence relevant to the current level of severity of the Veteran's right foot disability includes VA examinations dated in May 2006, October 2008, October 2011, and June 2012.  During the May 2006 VA examination, the Veteran reported constant big toe pain that he rated 10/10.  He described the pain as burning, aching, sticking, and cramping. The pain began by itself and was relieved with over-the-counter or prescription medication.  The Veteran complained of pain and stiffness when standing or walking.  He also complained that it hurt to walk, run, stand, or climb.  He used gel inserts, which did not relieve the pain.  On physical examination, there was a level scar present at the top of the right foot that measured 10 cm by .2 cm.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, or abnormal texture.  There were abnormal signs of weight bearing, including tender callosities located at the medial left greater than right great toe.  The Veteran's gait was normal.  There was tenderness upon examination of the right foot.  There was no pes planus, pes cavus, hammer toes, Morton's metatarsalgia, or hallux rigidus.  X-rays showed status post bunionectomy and osteotomy of the right great toe with metallic screws.
	
Upon examination in October 2008, the Veteran continued to complain of constant big toe pain that he rated 10/10.  He described the pain as crushing, burning, aching, sharp, sticking, cramping, and tingling.  The pain was elicited by physical activity, stress, and sitting, and it was relieved with prescription medication.  The Veteran also complained of pain when standing or walking, but not weakness or stiffness.  He reported that it was hard to stand or walk for long periods.  On physical examination, there was a level scar present at the top of the right foot that measured 9 cm by .5 cm.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, or abnormal texture.  There were abnormal signs of weight bearing, including tender callosities located at left medial ball of the foot.  The Veteran's gait was antalgic.  There was tenderness upon examination of the right foot.  There was no pes planus, pes cavus, hammer toes, Morton's metatarsalgia, or hallux rigidus.  The Veteran related that he was able to stand 15-30 minutes.  X-rays showed status post metatarsal osteotomy, degenerative joint disease.  The examiner noted that the effect on the Veteran's daily activity was difficulty with prolonged standing or walking.

Upon examination in October 2011, the Veteran complained of constant big toe pain that he rated 10/10.  He described the pain as crushing, squeezing, burning, aching, and sharp.  The pain was exacerbated by physical activity and relieved with prescription medication.  The Veteran also complained of pain and stiffness at rest.  He reported pain, weakness, stiffness, and fatigue when standing or walking.  He reported that he had been unable to work for five years.  On physical examination, there was a level scar present at the top of the right foot that measured 9 cm by .2 cm.  There was no pain, skin breakdown, tissue damage, inflammation, edema, or keloid formation.  The scar was not disfiguring and did not limit the Veteran's motion.  There were no signs of abnormal weight bearing, callosities, or any unusual shoe wear pattern.  The Veteran's gait was normal.  There was tenderness upon examination of the right foot.  There was no edema, disturbed circulation, weakness, atrophy, heat, redness, or instability.  There was no pes planus, pes cavus, hammer toes, or Morton's metatarsalgia.  There was hallux rigidus and the degree of rigidity was moderate.  The examiner noted that the Veteran was able to stand 15-30 minutes.  X-rays were scheduled, but the Veteran failed to report. 

Upon examination in June 2012, there was a linear scar that measured 9 cm and was tender to touch.  The Veteran's gait was normal.  There was no pes planus, pes cavus, hammer toes, or Morton's metatarsalgia.  There was no malunion or nonunion of the tarsal or metatarsal bones.  There was hallux rigidus and hallux valgus with mild or moderate symptoms.  There was no functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The Veteran indicated that he was not working.  The examiner noted that the impact on the Veteran's ability to work was difficulty with prolonged standing or walking.  He noted, however, that the Veteran was employable.  The Veteran declined to have X-rays taken.

Review of outpatient treatment records dated from January 2005 through October 2008 do not contain findings pertinent to the service-connected right foot disorder describing a level of disability therein significantly different than that demonstrated on the reports from the VA examinations discussed above.

Based on the foregoing, the Board finds that, for the entire appeal period, the Veteran's hallux valgus, status post osteotomy, right foot, does not meet the criteria for a rating higher than 20 percent.  Significantly, as 10 percent is the maximum rating under DC 5280, a higher rating is not possible under that code.  While DC 5283 does provide for a rating higher than 20 percent, there is no evidence of severe malunion or nonunion of the tarsal or metatarsal bones.  

The Board also finds that no higher evaluation can be assigned pursuant to any other potentially applicable diagnostic code.  DC 5281 for severe unilateral hallux rigidus and DC 5282 for hammertoes each provide a maximum disability rating of 10 percent.  The other diagnostic codes applicable to foot disorders, DC 5276 for acquired flatfoot, DC 5277 for weak foot, DC 5278 for claw foot, also do not apply since the Veteran is not diagnosed with any of these disorders.

The Board has also determined that the Veteran is not entitled to a 30 percent rating under DC 5284 as the Veteran's disability picture does not more nearly approximate a severe foot disability.  See 38 C.F.R. § 4.7.  For comparison purposes, in order to warrant separate a 30 percent evaluation for one foot under the provisions of DC 5276, for pronounced acquired flatfoot there would need to be objective evidence of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276.  Similarly, a 30 percent evaluation is assigned under the provisions of DC 5278, for pes cavus, there would need to be marked contraction of plantarfascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity.  38 C.F.R. 
§ 4.71a, DC 5278.  The Veteran's right foot disability does not involve the extensive symptomatology needed for a 30 percent evaluation under DC 5276 or 5278.  The June 2012 VA examiner described the Veteran's hallux valgus and hallux rigidus to be of a "mild or moderate" severity.  Furthermore, there was no evidence of malunion or nonunion of tarsal or metatarsal bones and no other foot injury or bilateral weak foot.  As such, he does not meet the criteria for a severe foot disability.  Moreover, to assign a separate rating would be tantamount to pyramiding as the Veteran is already receiving a 20 percent rating based on moderately severe symptomatology. 

Regarding the DeLuca criteria, since the Veteran is in receipt of the highest disability rating possible for hallux valgus, DeLuca is not for application.  See Johnston v. Brown, 10 Vet. App. 80 (1997). 

The Board has also considered whether the Veteran is entitled to a separate rating for his right foot scar.  The evidence shows (as noted in the June 4, 2012 VA examination report) that the Veteran has tenderness upon palpation of the scar.  As such, a separate, 10 percent rating for his right foot scar, but no higher, is warranted from June 4, 2012.  A separate rating for a scar is not warranted prior to June 2012.  The evidence does not reflect that the scar was deep or caused limitation of motion, involved areas of 144 square inches or greater, was unstable, or was painful prior to June 2012.  Therefore, the preponderance of the evidence is against the claim and a separate compensable rating for a scar prior to June 4, 2012 is denied.  See 38 U.S.C.A. § 5107(b).

For the foregoing reasons, the Board finds that the preponderance of the evidence is in favor of a 10 percent disability rating for the Veteran's right foot scar since June 4, 2012.  The preponderance of the evidence is against a disability rating in excess of 20 percent for his hallux valgus, status post osteotomy, right foot. 

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his right foot disability and notes that his lay testimony is competent to describe certain symptoms associated with this disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability rating that has been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the Veteran's right foot disability.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of his service-connected right foot disability. 

The Board has considered whether staged ratings under Hart are appropriate for the Veteran's service-connected right foot disability; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.

The Board has also contemplated whether the case should be referred for consideration of an extra-schedular rating.  The Veteran's service-connected right foot disability is manifested by pain and limited mobility based on pain with use.   These symptoms are part of or like or similar to symptoms listed under the schedular rating criteria at 38 C.F.R. §§ 4.71a.  The schedular rating criteria specifically provide for disability ratings based on range of motion in the ankle, including due to pain and other orthopedic factors.  See 38 C.F.R. §§ 4.21, 4.40, 4.45, 4.59; see also DeLuca.  The schedular rating criteria specifically address the Veteran's pain symptomatology, including his use of orthopedic insert.

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3rd 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

III.  TDIU

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).  A veteran is eligible for a rating of TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more)).  38 C.F.R. § 4.16(a).  For the purposes of finding one 60 percent disability or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(2).

In determining whether a veteran is indeed unemployable, consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).  Further, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  Indeed, a high rating in and of itself is a recognition that the service-connected impairment makes it difficult to obtain and keep employment.  Rather, the relevant inquiry is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Here, the Veteran's service-connected disabilities include:  (1) lumbosacral strain associated with bilateral hallux valgus, status post osteotomy, right foot, evaluated as 20 percent disabling from October 24, 2005; (2) hallux valgus, status post osteotomy, right foot, evaluated as 20 percent disabling from October 24, 2005; (3) cervical strain, evaluated as 10 percent disabling from October 24, 2005; (4) right hip strain associated with bilateral hallux valgus, status post osteotomy, right foot, evaluated as 10 percent disabling from October 24, 2005; (5) left hip strain associated with bilateral hallux valgus, status post osteotomy, right foot, evaluated as 10 percent disabling from October 24, 2005; (6) status post right knee surgery with residual pain and scars associated with bilateral hallux valgus, status post osteotomy, right foot, evaluated as 10 percent disabling since October 24, 2005; (7) right ankle strain associated with bilateral hallux valgus, status post osteotomy, right foot, evaluated as 10 percent disabling from March 29, 2007; and (8) right foot scar, status post osteotomy, evaluated as 10 percent disabling from June 4, 2012.  With the exception of the cervical strain, all of the Veteran's service-connected disabilities result from a common etiology (his right foot osteotomy).  Taking into account the bilateral factor, the combined disability evaluation of these service-connected disabilities has been at least 60 percent from October 24, 2005.  Thus, the Veteran meets the threshold rating requirements necessary to consider entitlement to a TDIU.  See 38 C.F.R. § 4.16(a).  The question therefore becomes whether he is unable to secure or follow a substantially gainful occupation as the result of his service-connected disabilities.  

The Veteran contends that he is unemployable due to his service-connected right foot, right knee, back, neck, and hips.  See December 2008 VA Form 9.  

An August 1991 VA examination report shows that the Veteran's occupational history included computer service, sheet metal fabrication, and air conditioning and hearing installation.

A March 2006 VA treatment record shows that the Veteran was working 40 hours per week in "construction work."  In November 2006, he was working in dry wall about 15 hours per week and noted that there was "no more work available."  A January 2007 VA mental health record shows that the Veteran had lost his driver's license due to nonpayment of child support.  In March 2007, he was working in dry wall 5 hours per week.  He reportedly could not walk due to pain and was applying for desk work.  In May 2007, the Veteran reported that he had gotten his driver's license back, but his car was in the repair shop.  In April 2008, the Veteran reported that he did not have a driver's license and was not working.

An October 2008 VA treatment record shows that the Veteran reportedly was no longer able to work in the construction field.  He was being evaluated by VA Vocational Rehabilitation and had reportedly been told that his pain issues needed to be under better control before retraining programming could occur.  He stated that he was "considering filing for SSDI" even though he "does not feel that he is permanently disabled and would like to work if possible."

On the December 2008 VA Form 9, the Veteran stated that his service-connected right foot disability "not only causes me daily pain and discomfort it has dramatically affected my ability to work at my chosen career."  He wrote:  "How am I going to do construction work or for that matter much else with the ability to stand for only 15-30 minutes at a time?  I do not understand how the DVA can say that the loss of my livel[i]hood and the loss of my ability to participate in physical activities warrants a 20% SC rating."

The Board finds that the evidence shows that the Veteran is not unemployable due to his service-connected disabilities.  The October 2011 VA examiner opined that the Veteran's service-connected right knee affected his usual occupation due to difficulty with prolonged standing or walking, bending, lifting, kneeling, and squatting.  He did not opine as to whether the Veteran was employable.  The June 2012 VA examiner concluded that the Veteran's service-connected back, neck, bilateral hip, right knee, right ankle, and right foot conditions "cause limitations but do not make him unemployeable."  She explained that limitations included difficulty bending, lifting, twisting, kneeling, squatting, climbing, and prolonged standing or walking.  She opined that the Veteran "is at least as likely as not" able to perform physical and sedentary activities of employment with some limitations.  

The opinion of the June 2012 VA examiner warrants greater probative weight than the Veteran's own assertions that his service-connected disabilities render him unemployable, based on the examiner's medical expertise, review of the Veteran's relevant medical records, the severity of the service-connected disabilities, and consideration of his occupational history.  In addition, VA treatment records suggest that the Veteran is unemployed due to a variety of factors.  


ORDER

Entitlement to a schedular evaluation in excess of 20 percent for hallux valgus, status post osteotomy, right foot, is denied.

Effective June 4, 2012, a 10 percent evaluation for a right foot scar status post osteotomy is granted, subject to the regulations governing the payment of monetary awards.

Entitlement to TDIU is denied.


REMAND

There are outstanding VA treatment records that must be obtained.  The Veteran contends that he received treatment for his left knee from the Greater Los Angeles Healthcare System starting in 1990.  See March 2007 and June 2008 VA Form 21-4142.  The claims file contains records from the Greater Los Angeles Healthcare System from July 2003 to October 2008 only.  All VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  As such, an attempt should be made to obtain any outstanding records.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file VA treatment records from the Greater Los Angeles VA Healthcare System from January 1990 to June 2003. 

2. Then, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


